--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Applicant’s response dated March 8, 2021 is acknowledged.
Priority
This application claims priority in provisional application 62/582,126 filed on 11/02/2017.
Claim Status
Claims 1-31 are pending. Claims 1, 3, 13, 25, 26, and 29 were amended. Claims 2-5, 10, 14-17, 22, and 27-31 are withdrawn. Claims 1, 6-9, 11-13, 18-21, and 23-26 are examined on the merits.
Information Disclosure Statement 
	The NPL by Belikov cited in IDS dated 03/26/2021 was not considered because the document is in Russian and the applicant did not provide its English language nor its concise explanation of the relevance as required by 37 CFR 1.98.  
Election/Restriction
The species of formula XII having the structure RZA (Z1-Y15) as elected by applicant reads on claims 1, 6-9, 12, 13, 18-21, and 24-26 as currently amended. 
The elected species reads on claims 1, 6-9, 12, 13, 18-21, and 24-26 when R19 is –NRx where Rx is hydrogen; R20 is –Az-Bz-(Cz)d where d is 1; Az is of formula XV in which R32-R39 are all hydrogen atoms, Xd is oxygen, k is 3, and Rc is Bz of Formula XVI in which –(CR46R46)p- where p is 0, R40-R42 are all nitrogen atoms, R43 and R44 are carbon atoms, w is 

The species of Formula XII having the structure Z1-Y19 as elected by examiner reads on claims 1, 6-8, 11-13, 18-20, and 23-26.
The elected species reads on claims 1, 6-8, 11-13, 18-20, and 23-26 when R19 is –NRx where Rx is hydrogen; R20 is –Az-Bz-(Cz)d where d is 1; Az is Formula XV in which R32-R39 are hydrogen, Zd is O, k is 3, and Rc is Bz; where Bz is Formula XVI in which R45 is –(CR46R46)p- where p is 0, R40-R42 are N, R43-R44 are carbon, and w is 0, Cz is Formula XIV in which R31 is -(CR32R32)p- where p is 0 R25-R30 are C, Re is unsubstituted amino, and y is 1.
An office action on these two species follows. 
In the remarks dated 03/08/2021, the applicant noted that claims 1 and 13 were amended to include applicant’s initially elected species Z1-Y15 and requested the examiner to extend the search to include applicant’s elected species. 
In response to this statement, applicant’s attention is drawn to pages 8-10 of the non-final office action dated 12/08/2020 where applicant’s elected species Z1-Y15 was examined and rejected. Thus, the examiner searched and considered applicant’s elected species. 
Withdrawn Claim Rejections -35 USC § 112
Rejections of claims 25 and 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn because the rejections were obviated with claim amendments.
Rejections of claims 9, 11, 12, 21, and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, are withdrawn because claims 1 and 13 were amended to include 
Maintained Claim Rejections -35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11 and 23 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 11 does not further limit claim 10 and claim 23 does not further limit claim 22. Claims 10 and 22 define Formula XIV where R26-R30 are CH groups and bonds between R25-R26, R27-R28, and R29-R30 are double bonds. These definitions lead to a phenyl group. Dependent claims 11 and 23 contain a carbon atom in position R28 where the carbon atom is single bonded to a carbon atoms C27, double bonded to a carbon atom C29, and single bonded on NH2. The scope of Formula XIV in claims 11 and 23 is outside the scope of Formula XIV in claims 10 and 22, respectively. Therefore, claims 11 and 23 do not further limit claims 10 and 22, respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

New and Maintained Claim Rejections -35 USC § 103
Necessitated by Amendment 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 6-9, 12, 13, 18-21, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vegas et al. (US 2016/0030360 A1 Published February 4, 2016 - of record in IDS dated 05/30/2019).
Rejections of claims 9, 12, and 21 are maintained. 
Rejections of claims 1, 6-8, 13, 18-20, and 24-26 are new rejections necessitated by amendment of the claims. 
The claims encompass a neurological implant having bound to one or more surfaces thereof a small molecule comprising a chemical moiety of formula XII or at least one polymer comprising the chemical moiety of formula XII, wherein formula XII has the formula 

    PNG
    media_image1.png
    135
    268
    media_image1.png
    Greyscale

The teachings of Vegas are related to covalently modified alginate polymers, which are useful as a matrix for coating medical devices implanted in the body (Abstract). Scheme 2 on page 41 describes synthesis of a compound of formula H

    PNG
    media_image2.png
    312
    262
    media_image2.png
    Greyscale
obtained from 
    PNG
    media_image3.png
    18
    63
    media_image3.png
    Greyscale
 (paragraph 0348).
Preferred alkynes for use as reagents in 1,3-dipolarcycloaddition reactions include 
    PNG
    media_image4.png
    141
    75
    media_image4.png
    Greyscale
 (paragraph 0350). Such reaction would have yielded a structure of formula 

    PNG
    media_image5.png
    307
    548
    media_image5.png
    Greyscale


The modified alginate polymers can be covalently or non-covalently associate with the products, devices, and surfaces (paragraph 0425). The implant includes a cardiovascular implant. Exemplary cardiovascular implants include cardiac valves or alloplastic vessel wall supports, total artificial heart implants, ventricular assist devices, vascular grafts, stents, electrical signal carrying devices such as pacemaker and neurological leads, defibrillator leads, and the like (paragraph 0443).
Regarding claims 1, 6-8, 13, 18-20, and 24, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have coated an implant with a modified alginate by covalently attaching the modified alginate to the surface of the implant, with a reasonable expectation of success because Vegas teaches an implant coated with a modified alginate wherein the modified alginate is covalently bonded to the surface of the implant. It would have been obvious to have selected a pacemaker and neurological leads as the implant because Vegas teaches that implants include a pacemaker and neurological leads. It would have been obvious to have selected a modified alginate including a modified alginate depicted in Figure 13, with a reasonable expectation of success because Vegas teaches that modified alginates include the modified alginate having the structure depicted in Figure 13. The structure of the elected species is met because Vegas teaches at least one polymer comprising the chemical moiety of Formula XII, which includes the elected species. Combining prior art elements according to know methods to obtain predictable results supports obviousness.
Regarding claim 25, alginate is a polysaccharide.
Regarding claim 26, Vegas teaches pacemaker leads.

s 1, 6-8, 11-13, 18-20, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Vegas et al. (US 2016/0030360 A1 Published February 4, 2016).
The claims encompass a neurological implant having bound to one or more surfaces thereof a small molecule comprising a chemical moiety of formula XII or at least one polymer comprising the chemical moiety of formula XII, wherein formula XII has the formula

    PNG
    media_image6.png
    169
    224
    media_image6.png
    Greyscale
. 
The teachings of Vegas are related to covalently modified alginate polymers, which are useful as a matrix for coating medical devices implanted in the body (Abstract). Scheme 2 on page 41 describes synthesis of a compound of formula H

    PNG
    media_image7.png
    310
    261
    media_image7.png
    Greyscale
 obtained from 
    PNG
    media_image8.png
    19
    64
    media_image8.png
    Greyscale
 (paragraph 0348).
Preferred alkynes for use as reagents in 1,3-dipolarcycloaddition reactions include

    PNG
    media_image9.png
    147
    54
    media_image9.png
    Greyscale
 (Paragraph 0350). 

Regarding claims 1, 6-8, 11-13, 18-20, 23, and 24, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have coated an implant with a modified alginate by covalently attaching the modified alginate to the surface of the implant, with a reasonable expectation of success because Vegas teaches an implant coated with a modified alginate wherein the modified alginate is covalently bonded to the surface of the implant. It would have been obvious to have selected a pacemaker and neurological leads as the implant because Vegas teaches that implants include a pacemaker and neurological leads. It would have been obvious to have selected a modified alginate including a modified alginate of formula H obtained from
    PNG
    media_image9.png
    147
    54
    media_image9.png
    Greyscale
 as the 1,3-dipolarcycloaddition reactant, with a reasonable expectation of success because Vegas teaches that modified alginates include the modified alginate having the structure H obtained by cycloaddition with 
    PNG
    media_image9.png
    147
    54
    media_image9.png
    Greyscale
. The structure of the elected species is met because Vegas teaches at least one polymer comprising the chemical moiety of Formula XII, which includes the elected species. Combining prior art elements according to know methods to obtain predictable results supports obviousness.

Regarding claim 26, Vegas teaches pacemaker leads.
Examiner’s Response to Applicant’s Arguments 
	In the remarks dated March 8, 2021, the applicant traversed the rejections. 
	Applicant’s arguments were fully considered but are not persuasive for the following reasons.
	1. Declaration by Dr. Hanak was fully considered, however it was not sufficient to overcome the obviousness rejections because the declarant did not provide any evidence to support the conclusion that the results in the instant application were not predictable from the prior art in general and that there would not have been a reasonable expectation of success in forming a neurological implant based on the teachings of Vegas. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. The declarant provided differences between the central nervous system and the peripheral nervous system, as well as publications relevant to central nervous system implants. The examiner acknowledges the relevant publications and differences between the two systems. However, Vegas specifically teaches neurological leads, which is a neurological implant. Based on the teachings of Vegas one skill in the art would have had a reasonable expectation of success in forming a biocompatible neurological implant such as neurological leads having a surface coated with a polymer comprising a chemical moiety of Formula XII as claimed.    
The applicant cited Examples 1 and 2 of the present application to show that there is marked reduction in inflammatory cells around neurological implants encompassed by the claims 
Data in Examples 1 and 2 were fully considered but are not sufficient to overcome the rejections because based on the teachings of Vegas one of ordinary skill in the art would have expected modified alginates as described in Vegas to be biocompatible (paragraph 0148) where “biocompatible” refers to a material which performs its desired function when introduced into an organism without inducing significant inflammatory response, immunogenicity, or cytotoxicity to native cells, tissues, or organs (paragraph 0174). Vegas teaches that implants include neurological leads (paragraph 0443), which is a neurological implant. Thus, there would have been a reasonable expectation of success in obtaining biocompatible neurological leads by modifying the surface of the leads with modified alginates taught by Vegas including alginates modified with a molecule of claimed Formula XII. The applicant has not shown with data that the observed effects of the two treated implants were unexpected compared to an untreated implant. The evidence relied upon should establish that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.
The applicant has not met the requirements set forth in MPEP 716.02(a)-(g). 
The declaration refers to non-patent literature documents. The documents were not considered because the applicant did not cite the documents on an information disclosure statement. 
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617